757



          OFFICE OF THE ATTORNEY GENERALOFTEXAS
                           AUSTIN
GROVER SELLERS,
ATTORNEY GENERAL




  Honorable :;;.
               J. Tomsend
  couzltyAttorney
  Aogelina    County
  Lufkin, Texas
  LIelear
       sir:




                                              of recent data
  raquesttig an op                         bent on the above
  subject matter.




                                    etati tha Sees aarAsd
                                    In which the county

                          Art1019 39128, Vernon*s Annotated
                         vides in part aa follows:
                       x$~~&;ersl  Court of eaoh county In
                                at its first regular fneat-
           ing in JiiAUary of &ch calandar year, Shall,
        ~. by.order made and entered ln the ninutes of said
         .court, deternine whether precinot officers of
           suoh county (arcapt publio weighers and regis-
           trars of vital stetistfos) shall be compensated
           on a salary basis as provided for in this Act,




             ,’
                                                                           758


    ..JL. z:. J.   Townsend 8   pa@   2


          or -whhsther
                     they ohall receive as their cozqensa-
          tioa, 3uch fees of office as my be earned by thea:
          Y,thz perfomance of the duties of their officss,

          Sec.     3 of Art. 3912e,   7. A. c. ii., is a3 foJ-ims:
                  *In all case3 where the C0zi~i3aioners~Sowt
           shell have detemlmd      that county oflicers cz pre-
           oinct officers IIIeuch county shell be cozpersated
           for their service3 by the cement of au ahmol
           salezy, nuithz; the Stat& 3f-Tesaa fiorany co;lr,tp
           shall be chargea wltc or pay to say or t ilti 0-i iC3r3
          90   conpwisatea, ELY r’seor coi7.~Ao3~~3 for ‘it3 pr-
          iV&ian~e    or any or ail 01’ it& c!:uties     OS xrldlr
           ofr~ceo out aitoi;  osricer3 anau r3colve YS~:.3ulary
            n llL3U  Oi &Id OcZh?r 1333,    COnrsi 9sI on3 or cozqwfla-
          tion which they V.~LU!stkmvise be euthorized to
           retain; providkd, homver, that ths ssse3sor snd
           collector of taxes 3hal.11    c;mthxe-    to collect 3cd
           mtaitl :or the benefit of~'thoWficorsl           salary
           Bund or fuhds hsrainafter provided for nll:feea
           and com.bsio&a which he is authorized wider iev
           to collsct; 9ka it shall bs hi3 duty to accollrt
           Sor aA to pay all such zoniss received by Nz
           into the fund or-eat& and provided for under tha
           provisioh3,of this Aot; provided further, that the
           provleiuna oA e.tiris5ectlo3 3haU not afSect the
           pa-t      of cants In oivil oases by the State but
           all such costs 30 paid shall ba eccourrtedfor by
           the officers collecting the sauce,as they are               ”
           rec;uFraZ: uhder the provisions of this Act to
           aocouot f~orfees, com.i.a3ion3end costs collsoted
           from private partietr." ('Jnderscoriugour3)

          Sea. 3.0s Art. 35133, 3upra, prohibits the k5Zt.eor
:   Cour;tyfro= _=~yingany ret3 to ofr'icurs conpensstad 33.3
i   3akry basis and stetes that the s8lery of such,oSticer Shall
/   be in lieu of aii fees, oormisoiorsor co~qmnsatio~~which they
:   would otherwiase   authorized to rsteti.,
                                                                    ‘759


iiOn.   ii.   5. Touaaend,   Pace 3

     Sec.,4 of Said article states that iricounties contain-
ing a population of less than one hundred and nimty thousand
(190,000) inhabitants aheroin the county or preoinct officers
are coupenseted on a salary besis, there shall be oreated a
fund to be known as the UffiCarS' salary Fund."
        sec. 5 proviaeaz

             *It shall be the duty of all offioera to
        ahnrge and oolleot in the manner authorized by
        law all fees and comi9siOQs  which are peruitted
        by lew to be assessed and collected for all
        offioial servloe performed by them. As sad Men
        such Seas are collected they shell be deposited
        in the Offioersc Selary FLCd, or funds provided
        in this Act.”

        Vje therefore answer your queatios in the negative.

                                           Youra very truly,



                                                 p----q~                   1
Johns. C,     Savi5, Jr.
                                                            Aasistent